10/16/2019                               111 Hamlet Doc
                                Case 18-26312       Hill Rd 39-1
                                                            #1011, Baltimore,
                                                                     Filed MD   21210 | MLS#Page
                                                                              10/16/19       MDBA477810 | Redfin
                                                                                                  1 of 20

                                                                                                                           Sign Up




                             111 Hamlet Hill Rd #1011
                             Baltimore, MD 21210



                             $104,900                      1            1.5            973 Sq. Ft.
                             Listed at Price       Bed        Baths                    $108 / Sq. Ft.
                       Red n Estimate: $101,356 On Red n: 83 days
                     Status: Pending




         PENDING




                                                                                                                   Street View

     Sale Pending
     The seller has accepted an offer, and the property is now pending or under contract.


     Beautiful 1 bed, 1.5 half bath with den condo available at the Cross Keys Community of
     Baltimore City. Parquet oors in main living area. Large windows in the living room and master
     bedroom make this cozy condo bright and airy. Den can be used as extra living space, of ce


https://www.redfin.com/MD/Baltimore/111-Hamlet-Hill-Rd-21210/unit-1011/home/11162024                                             1/20
10/16/2019                               111 Hamlet Doc
                                Case 18-26312       Hill Rd 39-1
                                                            #1011, Baltimore,
                                                                     Filed MD   21210 | MLS#Page
                                                                              10/16/19       MDBA477810 | Redfin
                                                                                                  2 of 20

     Continue reading


     HOA Dues                                                                                                        $525/month

     Style                                                                                                         Contemporary

     Community                                                                                                      CROSS KEYS

     County                                                                                                        Baltimore City

     MLS#                                                                                                          MDBA477810

     Building                                                                                            111 Hamlet Hill Road

                                                                                                                   Directions




                                                                                                                   Map data ©2019




     Listed by Michael Schiff • Keller Williams Legacy
     Listed by Scott Roof • Keller Williams Legacy

     Red n last checked: 6 minutes ago | Last updated Oct 4, 2019• Source: BRIGHT MLS


     Payment Calculator


     $1,175 per month
     30 Year Fixed 3 720% Interest
https://www.redfin.com/MD/Baltimore/111-Hamlet-Hill-Rd-21210/unit-1011/home/11162024                                                2/20
10/16/2019                      111 Hamlet Doc
                       Case 18-26312       Hill Rd 39-1
                                                   #1011, Baltimore,
                                                            Filed MD   21210 | MLS#Page
                                                                     10/16/19       MDBA477810 | Redfin
                                                                                         3 of 20
     30 Year Fixed, 3.720% Interest
     Customize calculations



          Principal and Interest                                                                              $

          Property Taxes                                                                                      $

          HOA Dues                                                                                            $

          Homeowners' Insurance


     Home Price

       $104,900




     Down Payment

       $20,980                                                                         20%




     Today's rates for this home30 Year Fixed, 740+ Credit Score




                                                          Searching for mortgage offers.



     View all rates                                                                                       Ads



     Nearby Similar Homes




https://www.redfin.com/MD/Baltimore/111-Hamlet-Hill-Rd-21210/unit-1011/home/11162024                       3/20
10/16/2019                               111 Hamlet Doc
                                Case 18-26312       Hill Rd 39-1
                                                            #1011, Baltimore,
                                                                     Filed MD   21210 | MLS#Page
                                                                              10/16/19       MDBA477810 | Redfin
                                                                                                  4 of 20
     Property Details for 111 Hamlet Hill Rd Apt 1011
     Interior Features
     Bedroom Information
        # of Bedrooms On Main Level: 1

     Bathroom Information
        # of Bathrooms (Half) On Main Level: 1
        # of Bathrooms (Full) On Main Level: 1
        # of Bathrooms (Half): 1
        # of Bathrooms (Full): 1

     Interior Information
        Appliances: Built-In Microwave, Icemaker, Oven/Range - Electric, Oven - Self Cleaning,
        Refrigerator, Washer/Dryer Stacked
        Flooring Type: Tile/Brick, Wood
        Living Area Sq.Ft. Source: Assessor

     Room Information
        Living Room, Master Bedroom, Kitchen, Den, Foyer
        Laundry Type: Has Laundry


     Parking / Garage, Homeowners Association, School / Neighborhood, Utilities
     Parking Information
        Assigned
        Parking Lot

     Homeowners Association Information
        Condo/Coop Fee: $525
        Condo/Coop Fee Frequency: Monthly
        HOA/Condo/Coop Fee Includes: Air Conditioning, Common Area Maintenance, Custodial Servic
        Maintenance, Ext Bldg Maint, Gas, Heat, Insurance, Lawn Maintenance, Management, Pool(s),
        Security Gate, Sewer, Snow Removal, Trash, Water
        HOA/Condo/Coop Amenities: Club House, Common Grounds, Elevator, Pool - Outdoor, Tennis
        Courts

     School Information
        School District Name: BALTIMORE CITY PUBLIC SCHOOLS
        School District Source: Listing Agent
https://www.redfin.com/MD/Baltimore/111-Hamlet-Hill-Rd-21210/unit-1011/home/11162024                               4/20
10/16/2019                       111 Hamlet Doc
                        Case 18-26312       Hill Rd 39-1
                                                    #1011, Baltimore,
                                                             Filed MD   21210 | MLS#Page
                                                                      10/16/19       MDBA477810 | Redfin
                                                                                          5 of 20
     Utilities Information
        Central Air
        Cooling Type: Central A/C
        Cooling Fuel: Electric
        100 Amp Service
        Forced Air
        Heating Fuel: Electric
        Hot Water: Electric
        Sewer Septic: Public Sewer
        Water Source: Public


     Taxes / Assessments
     Tax Information
        City/Town Tax: $2,697
        County Tax: $134
        Tax Assessed Value: $125,400
        Tax Year: 2018
        Tax Annual Amount: $2,832

     Assessments Information
        Year Assessed: 2019


     Property / Lot Details
     Property Information
        Property Manager Present
        Total Below Grade Sq. Ft.: 0
        Improvement Assessed Value: $102,200
        Ownership Interest: Condominium
        Year Built Source: Public Records

     Building Information
        Unit Building Type: Hi-Rise 9+ Floors
        # of Units (Total): 1
        Construction Materials: Brick
        Other Structures: Above Grade, Below Grade
        Roof: Unknown
https://www.redfin.com/MD/Baltimore/111-Hamlet-Hill-Rd-21210/unit-1011/home/11162024                       5/20
10/16/2019                        111 Hamlet Doc
                        Case 18-26312        Hill Rd 39-1
                                                     #1011, Baltimore,
                                                              Filed MD   21210 | MLS#Page
                                                                       10/16/19       MDBA477810 | Redfin
                                                                                           6 of 20
        Structure Type: Unit/Flat

     Pool Information
        Community Pool

     Lot Information
        Tidal Water: No

     Land Information
        Land Assessed Value: $34,000

     Above Grade Information
        Finished Sq.Ft.: 973
        Finished Sq.Ft. Source: Assessor

     Below Grade Information
        Un nished Sq.Ft. Source: Assessor
        Finished Sq.Ft. Source: Assessor


     Location Details
     Location Information
        In City Limits
        Directions: Falls Road to Cross Keys Gatehouse. Turn right on Cross Keys Road, left on Hamlet H
        Road to end. Guest parking at building, check in at front desk.


     Details provided by BRIGHT MLS and may not match the public record. Learn more.

     Property History for 111 Hamlet Hill Rd Apt 1011
     Date                                      Event & Source                                               Price

     Oct 2, 2019                               Pending                                                      —



     Aug 14, 2019                              Relisted (Active)                                            —



     Aug 11, 2019                              Pending                                                      —


     See all property history


     ** Price available after signing in.

     Schools
https://www.redfin.com/MD/Baltimore/111-Hamlet-Hill-Rd-21210/unit-1011/home/11162024                                6/20
10/16/2019                               111 Hamlet Doc
                                Case 18-26312       Hill Rd 39-1
                                                            #1011, Baltimore,
                                                                     Filed MD   21210 | MLS#Page
                                                                              10/16/19       MDBA477810 | Redfin
                                                                                                  7 of 20
     Serving This Home                 Elementary             Middle          High


     School Name                                                              Distance


     Roland Park Elementary/middle School
     Public • K to 8 • Serves this home
                                                                              0.7 mi
     GreatSchools Rating: 8/10
     Parent Rating:



     Stadium School
     Public • 6 to 8 • Serves this home
                                                                              3.4 mi
     GreatSchools Rating: 3/10
     Parent Rating:



     Forest Park High School
     Public • 9 to 12 • Serves this home
                                                                              2.8 mi
     GreatSchools Rating: 2/10
     Parent Rating:



     Frederick Douglass High School
     Public • 9 to 12 • Serves this home
                                                                              2.9 mi
     GreatSchools Rating: 1/10
     Parent Rating:



     Northwestern High School
     Public • 9 to 12 • Serves this home
                                                                              3.1 mi
     GreatSchools Rating: 1/10
     Parent Rating:


     Only showing 5 of 14 schools serving this home.
     School data provided by GreatSchools.School service boundaries are intended to be used as reference only. To verify enrollment
     eligibility for a property, contact the school directly.

     Red n Tour Insights for 111 Hamlet Hill Rd #1011
     We haven't left any insights about this home yet, but as soon as we do, we'll leave our thoughts he
     About the Building

                                                            111 Hamlet Hill Road
                                                            4 For Sale · 14 Stories
https://www.redfin.com/MD/Baltimore/111-Hamlet-Hill-Rd-21210/unit-1011/home/11162024                                            7/20
10/16/2019                               111 Hamlet Doc
                                Case 18-26312       Hill Rd 39-1
                                                            #1011, Baltimore,
                                                                     Filed MD   21210 | MLS#Page
                                                                              10/16/19       MDBA477810 | Redfin
                                                                                                  8 of 20
                                                         See photos & sale trends

                                                            Photo via 111 Hamlet Hill Rd #306




     Units For Sale
     Unit                                               Price                           Beds             Baths            Sq. Ft.



                                  504                   $325,000                        2 beds           2 baths          1704 sq. f




                                  1413                  $325,000                        2 beds           2.5 baths        1844 sq. f




                                  306                   $377,500                        3 beds           2 baths          1796 sq. f




                                  1401                  $599,900                        3 beds           2.5 baths        2078 sq. f



     Activity for 111 Hamlet Hill Rd #1011

                    821                                   12                                      3                      0
                    Views                              Favorites                                X-Outs               Red n Tours


     Public Facts for 111 Hamlet Hill Rd Apt 1011
     Taxable Value                                                               Tax Record

      Land                                                         $30,000
                                                                                       2019                                    $2,607
      Additions                                                    $90,000

      Total                                                     $120,000


https://www.redfin.com/MD/Baltimore/111-Hamlet-Hill-Rd-21210/unit-1011/home/11162024                                                8/20
10/16/2019                               111 Hamlet Doc
                                Case 18-26312       Hill Rd 39-1
                                                            #1011, Baltimore,
                                                                     Filed MD   21210 | MLS#Page
                                                                              10/16/19       MDBA477810 | Redfin
                                                                                                  9 of 20
     Home Facts


     Beds


     Baths


     Finished Sq. Ft.                                                                                                               9


     Un nished Sq. Ft.


     Total Sq. Ft.                                                                                                                  9


     Stories


     Lot Size


     Style                                                                                                                 Condo/Co


     Year Built


     Year Renovated


     County                                                                                                                Baltimore C


     APN                                                                                                               27 164778E

     Home facts updated by county records on Aug 14, 2019.

     Red n Estimate for 111 Hamlet Hill Rd #1011
          $101,356
     −$3,544 under list price of $105K
        Red n Estimate based on recent home sales.                      View estimate history.


       SOLD AUG 30, 2019                                       A          SOLD AUG 23, 2019                            B




             $114,000                          1      1      790               $131,900                    1       1   955
       111 Hamlet Hill Rd #609               Bed Baths Sq. Ft.            200 Cross Keys Rd Unit R…       Bed Baths Sq. Ft.
       Baltimore, MD 21210                                                Baltimore, MD 21210



          Track this home's value and get nearby sales activity Claim This Home
https://www.redfin.com/MD/Baltimore/111-Hamlet-Hill-Rd-21210/unit-1011/home/11162024                                              9/20
10/16/2019                              111 HamletDoc
                               Case 18-26312      Hill Rd39-1
                                                          #1011, Baltimore, MD 21210 | MLS#
                                                                  Filed 10/16/19            MDBA477810
                                                                                          Page  10 of |20
                                                                                                        Redfin


     Neighborhood Info for 111 Hamlet Hill Rd #1011
     Maryland           Baltimore          Cross Keys


     Transportation in Cross Keys




     48 / 100                            47 / 100                          36 / 100
     Car-Dependent                       Some Transit                      Somewhat Bikeable


     This area is car dependent — most errands require a car. Transit is
     available, with a few nearby public transportation options. There is a
     minimal amount of infrastructure for biking.


     Cross Keys Real Estate Sales (Last 30 days)


                                                  Median List Price                    —   Avg. # Offers         —



                                                  Median $ / Sq. Ft.                   —   Avg. Down Payment     —



                                                  Median Sale / List                   —   # Sold Homes          —




     Market Competition in Cross Keys
     Calculated over the last 9 months


     30           Somewhat Competitive
                  Red n Compete Score™
     0



     • Some homes get multiple offers.
     • Homes sell for about 5% below list price and go pending in around 73 days.
     • Hot Homes can sell for around list price and go pending in around 22 days.
     $/Sq. Ft. Condos in Cross Keys




https://www.redfin.com/MD/Baltimore/111-Hamlet-Hill-Rd-21210/unit-1011/home/11162024                                 10/20
10/16/2019                              111 HamletDoc
                               Case 18-26312      Hill Rd39-1
                                                          #1011, Baltimore, MD 21210 | MLS#
                                                                  Filed 10/16/19            MDBA477810
                                                                                          Page  11 of |20
                                                                                                        Redfin




     Nearby Similar Homes
     Homes similar to 111 Hamlet Hill Rd #1011 are listed between $59K to $1,800K at an average of $170 per square foot.




        $59,000
        1 Bed 1 Bath 1,000 Sq. Ft.
        501 W University Pkwy Unit 5B, Baltimore, MD 21210




https://www.redfin.com/MD/Baltimore/111-Hamlet-Hill-Rd-21210/unit-1011/home/11162024                                       11/20
10/16/2019                              111 HamletDoc
                               Case 18-26312      Hill Rd39-1
                                                          #1011, Baltimore, MD 21210 | MLS#
                                                                  Filed 10/16/19            MDBA477810
                                                                                          Page  12 of |20
                                                                                                        Redfin




        $73,000
        1 Bed 1 Bath 566 Sq. Ft.
        4408 Falls Bridge Dr Unit G, Baltimore, MD 21211




        NEW 27 HOURS AGO




https://www.redfin.com/MD/Baltimore/111-Hamlet-Hill-Rd-21210/unit-1011/home/11162024                             12/20
10/16/2019                              111 HamletDoc
                               Case 18-26312      Hill Rd39-1
                                                          #1011, Baltimore, MD 21210 | MLS#
                                                                  Filed 10/16/19            MDBA477810
                                                                                          Page  13 of |20
                                                                                                        Redfin


        $134,900
        2 Beds 1.5 Baths 1,209 Sq. Ft.
        221 Ridgemede Rd #102, Baltimore, MD 21210




        $120,000
        2 Beds 1 Bath 800 Sq. Ft.
        501 W University Pkwy Unit J-1, Baltimore, MD 21210




        HOT HOME




https://www.redfin.com/MD/Baltimore/111-Hamlet-Hill-Rd-21210/unit-1011/home/11162024                             13/20
10/16/2019                              111 HamletDoc
                               Case 18-26312      Hill Rd39-1
                                                          #1011, Baltimore, MD 21210 | MLS#
                                                                  Filed 10/16/19            MDBA477810
                                                                                          Page  14 of |20
                                                                                                        Redfin




        $215,000
        2 Beds 2 Baths 1,429 Sq. Ft.
        6 Tyler Falls Ct Unit A, Baltimore, MD 21209




        $599,900
        3 Beds 2.5 Baths 2,078 Sq. Ft.
        111 Hamlet Hill Rd #1401, Baltimore, MD 21210


https://www.redfin.com/MD/Baltimore/111-Hamlet-Hill-Rd-21210/unit-1011/home/11162024                             14/20
10/16/2019                              111 HamletDoc
                               Case 18-26312      Hill Rd39-1
                                                          #1011, Baltimore, MD 21210 | MLS#
                                                                  Filed 10/16/19            MDBA477810
                                                                                          Page  15 of |20
                                                                                                        Redfin




     Nearby Recently Sold Homes
     Nearby homes similar to 111 Hamlet Hill Rd #1011 have recently sold between $98K to $299K at an average of $130 per square foo



        SOLD JUN 21, 2019




        $124,900
        — Beds — Baths 1,061 Sq. Ft.
        365 Homeland Southway Unit 3B, Baltimore, MD 21212




        SOLD JUN 13, 2019




https://www.redfin.com/MD/Baltimore/111-Hamlet-Hill-Rd-21210/unit-1011/home/11162024                                         15/20
10/16/2019                              111 HamletDoc
                               Case 18-26312      Hill Rd39-1
                                                          #1011, Baltimore, MD 21210 | MLS#
                                                                  Filed 10/16/19            MDBA477810
                                                                                          Page  16 of |20
                                                                                                        Redfin




        $150,000 Last Sold Price
        2 Beds 2 Baths 1,157 Sq. Ft.
        15 Cross Keys Rd Unit E, Baltimore, MD 21210




        SOLD APR 30, 2019




        $98,000 Last Sold Price
        2 Beds 1.5 Baths 1,043 Sq. Ft.
        3                S                3                   2 2 2
https://www.redfin.com/MD/Baltimore/111-Hamlet-Hill-Rd-21210/unit-1011/home/11162024                             16/20
10/16/2019                              111 HamletDoc
                               Case 18-26312      Hill Rd39-1
                                                          #1011, Baltimore, MD 21210 | MLS#
                                                                  Filed 10/16/19            MDBA477810
                                                                                          Page  17 of |20
                                                                                                        Redfin
        355 Homeland Southway Unit 3B, Baltimore, MD 21212




        SOLD OCT 11, 2019




        $299,000 Last Sold Price
        2 Beds 2 Baths 1,796 Sq. Ft.
        111 Hamlet Hill Rd #706, Baltimore, MD 21210




        SOLD AUG 29, 2019




https://www.redfin.com/MD/Baltimore/111-Hamlet-Hill-Rd-21210/unit-1011/home/11162024                             17/20
10/16/2019                              111 HamletDoc
                               Case 18-26312      Hill Rd39-1
                                                          #1011, Baltimore, MD 21210 | MLS#
                                                                  Filed 10/16/19            MDBA477810
                                                                                          Page  18 of |20
                                                                                                        Redfin




        $150,000
        — Beds — Baths 1,157 Sq. Ft.
        4 Cross Keys Rd Unit 4D, Baltimore, MD 21210




        SOLD AUG 12, 2019




        $115,000
        — Beds — Baths 860 Sq. Ft.
        4000 N Charles St #303, Baltimore, MD 21218



     More Real Estate Resources

https://www.redfin.com/MD/Baltimore/111-Hamlet-Hill-Rd-21210/unit-1011/home/11162024                             18/20
10/16/2019                     111 HamletDoc
                      Case 18-26312      Hill Rd39-1
                                                 #1011, Baltimore, MD 21210 | MLS#
                                                         Filed 10/16/19            MDBA477810
                                                                                 Page  19 of |20
                                                                                               Redfin

     New Listings in 21210

     4202 Roland Ave #207
     221 Ridgemede Rd #102
     30 Bouton Green Ct
     202 Hawthorn Rd
     34 Palmer Green Ct
     5203 Falls Rd #15
     Show More


     Zip Codes

     21223
     21211
     21217
     21218
     21202

     Neighborhoods

     Patterson Park
     Riverside
     Mount Vernon
     Fells Point
     Butchers Hill
     Federal Hill-Montgomery
     Show More


     Nearby Cities

     Pasadena
     Severna Park
     Takoma Park
     Ellicott City
     Greenbelt
     Columbia
     Show More


     Popular Searches

     Baltimore Open Houses
     Baltimore Condos
     Baltimore Cheap Homes
     Baltimore New Listings
     Baltimore Waterfront
https://www.redfin.com/MD/Baltimore/111-Hamlet-Hill-Rd-21210/unit-1011/home/11162024                    19/20
10/16/2019                              111 HamletDoc
                               Case 18-26312      Hill Rd39-1
                                                          #1011, Baltimore, MD 21210 | MLS#
                                                                  Filed 10/16/19            MDBA477810
                                                                                          Page  20 of |20
                                                                                                        Redfin

     Baltimore Vintage
     Show More

     111 Hamlet Hill Rd #1011 is a condo in Baltimore, MD 21210. This 973 square foot condo features 1 bedroom and 1.5
     bathrooms. This condo has been listed on Red n since July 25, 2019 and is currently priced at $104,900. This property last
     sold on November 26, 2014 for $130,000. Based on Red n's Baltimore data, we estimate the home's value is $101,356,
     which is 3.4% less than its current list price. Comparable nearby homes include 111 Hamlet Hill Rd #609, 200 Cross Keys Rd
     Unit R44, and 113 Cross Keys Rd Unit R113F. Nearby schools include Roland Park Country School, Western High School and
     Roland Park Elementary/middle School. The closest grocery stores are Eddie's of Roland Park, Whole Foods and Super
     Fresh. Nearby coffee shops include Starbucks, Starbucks and Miss Shirley's Cafe, Roland Park. Nearby restaurants include
     Village Square Cafe, Scoozi and Donnas Coffee Bar & Cafe- Village Sq. 111 Hamlet Hill Rd #1011 is near Cylburn Arboretum,
     St. Mary's Seminary and University and Med eld Heights Park. This address can also be written as 111 Hamlet Hill Road
     Apartment 1011, Baltimore, Maryland 21210.




      About                                                                Jobs
      Press                                                                Mobile
      Investor Relations                                                   Contact Us
      Blog                                                                 Help




      Countries

             United States

             Canada


      Updated January 2019: By searching, you agree to the Terms of Use, and Privacy Policy.

      Copyright: © 2019 Red n. All rights reserved. Patent pending.

             California BRE #01521930

      TREC: Info About Brokerage Services, Consumer Protection Notice

      If you are using a screen reader, or having trouble reading this website, please call Red n Customer Support for help at 1-
      844-759-7732.
             GreatSchools Ratings provided by GreatSchools.org.




https://www.redfin.com/MD/Baltimore/111-Hamlet-Hill-Rd-21210/unit-1011/home/11162024                                                20/20
